     CASE 0:20-cv-01171-JRT-KMM Document 19 Filed 06/19/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


STEVEN TRAIL,
                                       Court File No. 20-cv-01153-JRT-KMM
            Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

            Defendants.


KEVIN KANE,
                                       Court File No. 20-cv-01157-JRT-KMM
            Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

            Defendants.


ROBERT TAYLOR,
                                       Court File No. 20-cv-01161-JRT-KMM
            Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

            Defendants.
     CASE 0:20-cv-01171-JRT-KMM Document 19 Filed 06/19/20 Page 2 of 5




JEFF HALL,
                                        Court File No. 20-cv-01166-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.


VINCENT GONZALES,
                                        Court File No. 20-cv-01171-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.


ANTHONY SKAALERUD,
                                        Court File No. 20-cv-01175-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.




PLAINTIFFS’ OMNIBUS REPLY MEMORANDUM IN SUPPORT OF MOTION
                         TO REMAND



                                    2
      CASE 0:20-cv-01171-JRT-KMM Document 19 Filed 06/19/20 Page 3 of 5



       3M has already tried this argument and lost. And this Court refused to stay its

remand order after finding that 3M has little likelihood of success on appeal. Nothing has

changed in terms of 3M’s ability to comply with its military contract to make earplugs and

its ability to warn civilian plaintiffs. There is simply no conflict under any test and 3M

cannot show otherwise. For that reason, 3M’s latest removals of six additional cases should

be rejected and the cases should be remanded to Judge Fraser in Minnesota state court

because there is no federal jurisdiction.

       To avoid that obvious and correct result, 3M tries to elevate minor language

differences in these latest complaints by exaggerating the importance of these variations.

But one thing is clear: these six civilian plaintiffs allege – as did Mr. Graves – one claim

and one claim only; a failure to warn. Apart from allowing 3M to protect its appellate

record, which Plaintiffs agree they can, this Court should not indulge 3M’s antics here.

Plaintiffs’ motions to remand should be granted.

              The Complaints at Issue are Substantively Identical to Graves

       Defendants make much of the argument that the Complaints in the cases at issue

contain “materially different allegations” than the Complaint this Court remanded in

Graves. See, e.g., Doc. 18 at 4. Defendants have identified seven total phrases that vary

incrementally from the Graves Complaint out of fifteen pages and over 50 paragraphs.

With the exception of these minor distinctions in the background allegations (as well as the

personal, plaintiff-specific facts), the Complaints and the claims made within them are

identical.




                                             3
        CASE 0:20-cv-01171-JRT-KMM Document 19 Filed 06/19/20 Page 4 of 5



         As Plaintiffs’ Counsel has pointed out previously, a manufacturer may be liable for

its failure to warn “[e]ven though a product may not be defectively designed so as to be

dangerous to one who properly uses it.” Kallio v. Ford Motor Co., 407 N.W.2d 92, 99

(Minn. 1987) (emphasis added). The two claims – failure to warn and design defect – rest

on different sets of facts. Compare Kallio, 407 N.W.2d at 99, with Holm v. Sponco Mfg.

Inc., 324 N.W.2d 207, 212 (Minn. 1982). Failure to warn is a cause of action separate from

defective design theories. Westbrock v. Marshalltown Mfg. Co., 473 N.W.2d 352, 360

(Minn. Ct. App. 1991).

                  Issue Preclusion Bars 3M from Asserting Jurisdiction

         Defendants rely on caselaw stating that issue preclusion does not apply if “the issue

sought to be precluded is not identical…” (Doc. 18 at 8) and then miss their own point.

The issue needs to be the same – not every single word in the Complaint needs to be the

same. Here, the minor differences between the underlying background information in the

Complaints do not create or alter any of the issues – if they had, it would not have made

sense for the Parties to agree to rely on their previous briefing and restrict their arguments

here.

         Defendant further suggests that the MDL’s prior rulings on remand prevent issue

preclusion in this case. (Doc. 18 at 9). They imply the MDL Court denials of remand in

Pate and Denman are more akin to these cases than this Court’s determination in Graves.

Id. That argument is meritless. Both of the matters determined by the MDL Court made

specific design-defect claims that, despite Defendants attempts otherwise, are simply not

present in any of these Complaints. These Plaintiffs make one claim each – failure to warn.


                                               4
      CASE 0:20-cv-01171-JRT-KMM Document 19 Filed 06/19/20 Page 5 of 5



They do not make any design defect claims and have no intention of adding such a claim

in the future.

                                       Conclusion

       These Complaints are nearly identical to the Complaint this Court remanded in

Graves, and to the extent that there are minor differences, they are simply of no legal

consequence. Plaintiffs respectfully request that the Court grant their Motions to Remand.

Dated: June 19, 2020                     By s/Daniel E. Gustafson
                                         GUSTAFSON GLUEK PLLC
                                         Daniel E. Gustafson (#202241)
                                         Amanda M. Williams (#341691)
                                         120 South 6th Street, Suite 2600
                                         Minneapolis, Minnesota 54402
                                         Phone: 612-333-8844
                                         dgustafson@gustafsongluek.com
                                         awilliams@gustafsongluek.com

                                         SCHWEBEL GOETZ & SIEBEN, P.A.
                                         William R. Sieben (#100808)
                                         Alicia N. Sieben (#389640)
                                         Matthew J. Barber (#397240)
                                         5120 IDS Center
                                         80 South Eighth Street
                                         Minneapolis, Minnesota 55402-2246
                                         Phone: 612-377-7777
                                         bsieben@schwebel.com
                                         asieben@schwebel.com
                                         mbarber@schwebel.com

                                         PAUL LLP
                                         Richard M. Paul III
                                         Ashlea G. Schwarz
                                         601 Walnut Street, Suite 300
                                         Kansas City, Missouri 64106
                                         Phone: 816-984-8100
                                         Rick@PaulLLP.com
                                         Ashlea@PaulLLP.com

                                         ATTORNEYS FOR PLAINTIFFS

                                            5
